DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 06/17/2021 have been entered. Claims 1-7 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that Foote in view of Adachi does not disclose a connection element of a second cover part configured to provide a locking connection between the first cover part and the second cover part. Applicant notes that the Office does not provide any explanation on why or how this attachment between a glass run seal of Adachi would be combined or added to the rearview device of Foote. 
	Examiner respectfully disagrees.
Regarding applicant’s argument that Foote in view of Adachi does not disclose a connection element of a second cover part configured to provide a locking connection between the first cover part and the second cover part, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, examiner notes Adachi discloses a connection element of a second cover part (see Fig 5; 108, inner side wall) configured to provide a locking connection between the first cover part and the second cover part (see Fig 5; Para [0057-0061]; hook 134 connects with element 16 through the inner side wall 108 locking both 16 and 134 in place). Examiner notes that it would have been obvious for one of ordinary skill in the art to have added a first sealing means with multiple connection elements for the purpose of preventing the buildup of debris within the device impeding proper functioning. 
Therefore examiner maintains Foote in view of Adachi teach the limitations of claim one. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Foote (US 6,926,431, of record) in view of Adachi (US 2015/0273990, of record).
Regarding Claim 1, Foote discloses a base assembly 14 of an exterior rear view device (see Fig 5), comprising a base frame 30; and a base cover (32, trim cover) housing the 
Foote does not disclose wherein at least one of a first sealing means at the first opening is provided comprising a two-component gasket with a hard component and a soft component, the hard component comprising at least one first connection element configured to engage at least one first connection element of a first cover part; and at least one first connection element of a second cover part configured to provide a locking connection between the first cover part and the second cover part, and/or a second sealing means at the second opening is comprising a two-component gasket with a hard component and a soft component, the hard component comprising: at least one second connection element configured to engage at least one second connection element of the first cover part; and at least one second connection element of the second cover part to provide a locking connection between the first cover part and the second cover part. Foote and Adachi are related because both provide a sealing means for vehicular components.
Adachi discloses a base assembly (see Figs 1 and 5), wherein at least one of a first sealing means (see Fig 5) at the first opening (See Fig 5, Opening in structure 124 where element 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Foote with wherein at least one of a first sealing means at the first opening is provided comprising a two-component gasket with a hard component and a soft component, the hard component comprising at least one first connection 
Regarding claim 4, Foote does not disclose the base assembly according to claim 1, wherein at least one of the at least one first connection element of the first cover part comprises at least one of a projection a projection, a tongue, an opening, and a lug, the at least one second connection element of the first cover part comprises at least one of a projection, a tongue, an opening, and a lug, the at least one first connection element of the second cover part comprises at least one of a projection, a tongue, an opening, and a lug, and the at least one second connection element of the second cover part comprises at least one of a projection, a tongue, an opening, and a lug. Foote and Adachi are related because both provide a sealing means for vehicular components. 
Adachi discloses the base assembly (see Fig 5), wherein at least one of the at least one first connection element 134 of the first cover part (see Fig 5; first cover part is interpreted as door frame 12, of which the hook 134 is considered the first connection 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Foote with wherein at least one of the at least one first connection element of the first cover part comprises at least one of a projection a projection, a tongue, an opening, and a lug, the at least one second connection element of the first cover part comprises at least one of a projection, a tongue, an opening, and a lug, the at least one first connection element of the second cover part comprises at least one of a projection, a tongue, an opening, and a lug, and the at least one second connection element of the second cover part comprises at least one of a projection, a tongue, an opening, and a lug of Adachi for the purpose of improving the sealing means of the 
Regarding claim 6, Foote in view of Adachi further discloses the base assembly (see Fig 17) according to claim 1, wherein the second end (see Fig 17; second end refers to the left end of the assembly) of the base assembly lies opposite the first end of the base assembly (see Fig 17; second end is opposite first end which is the right end of the assembly which goes attached to the vehicular body).
Regarding claim 7, Foote in view of Adachi further discloses arear view device (see Fig 5) comprising the head assembly 12 moveably attached to the base assembly (see Fig 5; head assembly is attached to mirror pivot mount 60 so as to be moveably attached to base assembly) according to claim 1.
Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Foote (US 6,926,431, of record) in view Adachi (US 2015/0273990, of record) in further view of Nicklos (US 2002/0035646, of record).
Regarding claim 2, Foote in view of Adachi does not disclose the base assembly according to claim 1, further comprising at least one connection point between the cover parts produced exclusively by at least one of the first sealing means and the second sealing means, wherein at least one of two opposite first connection elements are provided by the first sealing means to connect two cover parts forming the base cover, and two opposite second connection elements are provided by the second sealing means to connect two cover parts forming the base cover. Foote in view of Adachi and Nicklos are related because both teach base assemblies with sealing means. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Foote in view of Adachi with further comprising at least one connection point between the cover parts produced exclusively by at least one of the first sealing means and the second sealing means, wherein at least one of two opposite first connection elements are provided by the first sealing means to connect two cover parts forming the base cover, and two opposite second connection elements are provided by the second sealing means to connect two cover parts forming the base cover of Nicklos for the purpose of improving the weather resistance capabilities of the base assembly.
Regarding claim 3, Foote in view of Adachi does not disclose the base assembly according to claim 1, wherein at least one of the at least one first connection element of 
Nicklos discloses a base assembly (see Fig 5 and 6A) wherein at least one of the at least one first connection element (see Figs 4D and 6A and 6G; latch and snap body provide first sealing means) of the first sealing means comprises at least one of a projection (see Fig 6G; snap body projects from cover 6), a tongue (see Fig 6G; tongue 85 at distal end of snap body 83), an opening 86, and a lug (see Fig 4D; examiner interpreting lug as latch 49), and the at least one second connection element (see Fig 4D; a combination of alignment slots 50 and their corresponding alignment tabs 51) of the second sealing means comprises at least one of a projection (see Fig 4D; slots 50 are formed from projection from side wall of cover 5), a tongue (see Fig 4D; examiner interpreting ribs 52 as tongue), an opening (see Fig 4D; opening between ribs 52), and a lug (see Fig 4C; 51 alignment tabs interpreted as lug).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Foote in view of Adachi with wherein at least one of the at least one first connection element of the first sealing means comprises at least one of a projection, a tongue, an opening, and a lug, and the at least one second connection element of the second sealing means comprises at least one of a projection, a tongue, an opening, and a lug of Nicklos for the purpose of improving the weather resistance capabilities of the base assembly.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Foote (US 6,926,431, of record) in view Adachi (US 2015/0273990, of record) in further view of Lindackers (US 2008/0122708, of record).
Regarding claim 5, Foote in view of Adachi does not disclose the base assembly according to claim 1, wherein at least one of the first sealing means and the hard component is attached to the base frame by at least one of are leasable snap, clip, and latch connection, and the second sealing means and the hard component is attached to the base frame by at least one of a releasable snap, clip, and latch connection. Foote in view of Adachi and Lindackers are related because both teach base assemblies with sealing means.
Lindackers discloses a base assembly (see Fig 1A) wherein at least one of the first sealing means (see Fig 1A; first sealing means is referred to as the right side clips and tab 116/114) and the hard component 112 is attached to the base frame 104 by at least one of a releasable snap, clip, and latch connection (see Fig 1A; Para [0038]; snap clip member150 attaches to latch mechanism 154) , and the second sealing means (see Fig 1A; second sealing means is referred to as left side clips and tab 116/114) and the hard component 112 is attached to the base frame by at least one of a releasable snap, clip, and latch connection (see Fig 1A; Para [0038]; snap clip member 150 attaches to latch mechanism 154).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Foote in view of Adachi with wherein at least one of the
first sealing means and the hard component is attached to the base frame by at least one of a releasable snap, clip, and latch connection, and the second sealing means and the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.S./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872